Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .					Status of Claims 
This office action is responsive to the amendment filed. As directed by the amendment claims 1,4,5,8, and 10 have been amended, and claims 2,3,6,7,9,12,13,15,17 have been canceled. Thus, claims 1,4,5,8,10,11,14,16, and 18 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,5,8,11,14,16, and 18 are rejected under 35 U.S.C 103 as being unpatentable over DiTraglia et al. (US4822336A; hereinafter known as “DiTraglia”) in view of Johannessen et al. (Toward Injectable Continuous Osmotic Osmotic Glucose Sensor; hereinafter known as “Johannessen”) in view of Zion et al. (WO2004/056311A2; hereinafter known as “Zion”). 

Regarding claim 1, DiTraglia an interstitial fluid glucose measuring device comprising first (See DiTraglia Figure 1 part 16) and second cavities (See DiTraglia Figure 1 part 18), both configured to be in fluid communication with interstitial fluid outside the cavities (See DiTraglia column 2 lines 24-27 and see col. 3 lines 16-22, both peritoneal fluid and interstitial fluid consists of similar cellular products such as proteins, and glucose therefore the first and second cavities are fully capable of being positioned within the body such that they are in fluid communication with interstitial fluid. Both cavities are surrounded by semipermeable membranes communicating with the outside fluid allowing glucose to enter while being impermeable to other body cells (See DiTraglia column 2 lines 23-47)) , wherein a first (See DiTraglia Figure 1 part 22) and a second pressure sensor are absolute pressure sensors (See DiTraglia Figure 1 part 28, transducers can be absolute pressure transducers referenced to a chamber within sensor), and are configured to sense a pressure in said first and second cavities (See DiTraglia column 3 lines 24-33), respectively, wherein the first cavity comprises an solution (See DiTraglia column 3 lines 48-56) and is defined in part by a first glucose porous membrane (See DiTraglia Figure 1 part 20) interfacing on one side of the an interior of said first cavity and on the other side configured to interface with the interstitial body fluid (See DiTraglia column 3 lines 17-22; column 3 lines 48-56 also see Figure 2), and the second cavity does not comprise said solution (See DiTraglia Column 3 lines 48-56, the solution present in chamber 1 part 16) and is defined in part by a glucose porous membrane (See DiTraglia Figure 1 and 2 part 20) interfacing on one side of the interior of the second cavity and on the other side is arranged to interface with the interstitial body fluid (See DiTraglia column lines 24-27 and see column 3 lines 16-22). 	DiTraglia is silent to the solution being an active solution, and wherein the active solution comprises a lectin and a polysaccharide, a second glucose porous membrane, and wherein the lectin is Concanavalin A (ConA), the polysaccharide is dextran, the ConA to dextran ratio is from 3:1 to 1:1, and the dextran has a molecular weight of 40 kDa or 70 kDa.	Johannessen teaches an active solution, and wherein the active solution comprises a lectin and a polysaccharide, and wherein the lectin is Concanavalin A (ConA), the polysaccharide is dextran (See Johannessen page 884 section “CGM Design” paragraph 1). It would be obvious to one of ordinary skill in the art before the effective filing date to provide the device of DiTraglia with an active solution comprising of Con A and Polysaccharide like taught by Johannessen because lectin have high affinity towards glucose triggering dissociation of dextran which increases glucose, the active solution also provides an increase lifetime of glucose sensor by providing reagents which do not diminish over time (See Johannessen page 883 col. 2 , paragraph 1 and 2 also see 884 section “CGM Design” paragraph 1 ). 	DiTraglia in view of Johannessen is silent to there being a first and second glucose porous membrane for respectively defining part of the first and second cavities. However, it appears that the device of DiTraglia in view of Johannessen would operate equally well with the separate first and second glucose porous membranes since the first and second cavities are each defined in part by a glucose porous membrane. Further applicant has not disclosed that the providing cavities with separate membranes provides an advantage, or is done for a particular purpose, or solves a stated problem, indicating simply that the membranes “may” be mechanically separated and that the “actual implementation will depend on design choices” (See Specification pp [0061]). It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose porous membrane of DiTraglia in view of Johannessen to respective first and second glucose porous membrane because it appears to be arbitrary design consideration which fails to patentably distinguish over DiTraglia in view of Johannessen. 	DiTraglia in view of Johannesen is silent to ConA to dextran ratio is from 3:1 to 1:1, and the dextran has a molecular weight of 40 kDa or 70 kDa. Zion teaches ConA to dextran ratio is from 3:1 to 1:1 (See Zion example 15, and see example 7). Zion further teaches the dextran molecular weight of 40 kDa or 70kDa (See Zion example 3, using dextran MW anywhere between 10 and 2000 kDA). It would be obvious to one of ordinary skill the art before the effective filing date to provide DiTraglia in view of Johannessen’s device with ConA to dextran ratio is from 3:1 to 1:1 and dextran molecular weight of 40 kDa or 70kDa for appropriate osmotic pressure changes to provide stable measurements and improve glucose level sensing for treatment. 
	Regarding claim 4, DiTraglia teaches the interstitial fluid glucose measuring device (See DiTraglia Figure 1) but is silent to the first and second cavities comprise the same buffer solutions. Johannessen teaches wherein the first and second cavities comprise the same buffer solutions (See Johannessen page 884 section “Test and Validation”, wherein the solution is dissolved in Trizma buffer). 	Regarding claim 5, DiTraglia teaches the interstitial fluid glucose measure device (See DiTraglia Figure 1) but is silent to wherein a pore diameter of the first and second glucose porous membrane is between 2 and 10nm. Johannessen further teaches wherein a pore diameter of the first and second glucose porous membranes is between 2 and 10 nm (See Johannessen page 884 section labeled “Membrane”). It would have been obvious to one of ordinary skill in the art to provide DiTraglia in view of Johannessen with pore diameter like taught by Johannessen to define parameters of the assay to improve the device by determining how much glucose can flow freely through the membrane (See Johannessen page 884 section labeled “Membrane” para 2). 	Regarding claim 8, DiTraglia teaches wherein the first pressure sensor is on an opposite side of the first glucose porous membrane in the first cavity (See DiTraglia Figure 1 part 22 located in 16 across the first top portion of first glucose membrane).
	Regarding claim 11, DiTraglia a method for measuring an interstitial fluid glucose level (See DiTraglia abstract) comprising: allowing glucose from an interstitial fluid to pass through a first glucose porous membrane into a first cavity (See DiTraglia Figure 1 and see column 2 lines 24-27 and see column 3 lines 16-22, allows glucose to pass from fluid through membrane) comprising an solution (See DiTraglia column 3 lines 48-56), passing glucose from interstitial fluid through the glucose porous membrane into a second cavity (See DiTraglia Figure 1);measuring a pressure in a first and a second cavity using a first and a second absolute pressure sensor (See DiTraglia Figure 1, and see column 3 lines 51-68), respectively; and calculating a glucose concentration dependent value from a difference between an output signal from the first and second absolute pressure sensors (See DiTraglia col. 3 lines 34-47 and col. 3 lines 56-65). 	DiTraglia is silent to an active solution comprising lectin and a polysaccharide, wherein the lectin is Concanavalin A (ConA), the polysaccharide is dextran, the second glucose porous membrane, the ConA to dextran ratio is from 3:1 to 1:1, and the dextran has a molecular weight of 40kDa or 70kDa.	Johannessen teaches an active solution, and wherein the active solution comprises a lectin and a polysaccharide, and wherein the lectin is Concanavalin A (ConA), the polysaccharide is dextran (See Johannessen page 884 section “CGM Design” paragraph 1). It would be obvious to one of ordinary skill in the art before the effective filing date to provide the device of DiTraglia with an active solution comprising of Con A and Polysaccharide like taught by Johannessen because lectin have high affinity towards glucose triggering dissociation of dextran which increases glucose, the active solution also provides an increase lifetime of glucose sensor by providing reagents which do not diminish over time (See Johannessen page 883 col. 2 , paragraph 1 and 2 also see 884 section “CGM Design” paragraph 1). 
	DiTraglia in view of Johannessen is silent to there being a first and second glucose porous membrane for respectively defining part of the first and second cavities. However, it appears that the device of DiTraglia in view of Johannessen would operate equally well with the separate first and second glucose porous membranes since the first and second cavities are each defined in part by a glucose porous membrane. Further applicant has not disclosed that the providing cavities with separate membranes provides an advantage, or is done for a particular purpose, or solves a stated problem, indicating simply that the membranes “may” be mechanically separated and that the “actual implementation will depend on design choices” (See Specification pp [0061]). It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose porous membrane of DiTraglia in view of Johannessen to respective first and second glucose porous membrane because it appears to be arbitrary design consideration which fails to patentably distinguish over DiTraglia in view of Johannessen. 
	DiTraglia in view of Johannesen is silent to ConA to dextran ratio is from 3:1 to 1:1, and the dextran has a molecular weight of 40 kDa or 70 kDa. Zion teaches ConA to dextran ratio is from 3:1 to 1:1 (See Zion example 15, and see example 7). Zion further teaches the dextran molecular weight of 40 kDa or 70kDa (See Zion example 3, using dextran MW anywhere between 10 and 2000 kDA). It would be obvious to one of ordinary skill the art before the effective filing date to provide DiTraglia in view of Johannessen’s with ConA to dextran ratio is from 3:1 to 1:1 and dextran molecular weight of 40 kDa or 70kDa like taught by Zion to provide DiTraglia’s method with appropriate osmotic pressure changes in order to achieve stable measurements and improve glucose level sensing for treatment.
	Regarding claim 14, DiTraglia in view of Johannessen in view of Zion teaches method for measuring an interstitial fluid glucose level (See DiTraglia abstract), but is silent to wherein the first and second glucose porous membranes have a pore diameter between 2 and 10nm. Johannessen further teaches wherein a pore diameter of the first and second glucose porous membranes is between 2 and 10 nm (See Johannessen page 884 section labeled “Membrane”). It would have been obvious to one of ordinary skill in the art to provide DiTraglia in view of Johannessen in view of Zion with pore diameter like taught by Johannessen to define parameters of the assay to improve the method of DiTraglia device by determining how much glucose can flow freely through the membrane (See Johannessen page 884 section labeled “Membrane” para 2). 	Regarding claim 16, DiTraglia in view of Johannessen in view of Zion teaches the method for measuring an interstitial fluid glucose level (See DiTraglia abstract) but is silent to comprising calculating a glucose concentration output value from the glucose concentration dependent value, based on a predetermined calibration scheme. Johannessen further teaches comprising calculating a glucose concentration output value from the glucose concentration dependent value, based on a predetermined calibration scheme (See Johannessen subsection labeled “Test and Validation” page 884). It would have been obvious to one of ordinary skill in the art to provide DiTraglia in view of Johannessen in view of Zion with a method for calculation of glucose concentration output value based on predetermined calibration scheme like taught by Johannessen to improve DiTraglia’s method by providing the ability to calibrate the test and determine stability of assay therefore improving sensing of blood glucose levels (See Johannessen subsection labeled “Test and Validation” page 884). 
	Regarding claim 18, DiTraglia in view of Johannessen in view of Zion is silent to an external device, wherein the interstitial fluid glucose measuring device and the external device both have wireless interfaces, and are arranged to communicate wirelessly. Johannessen further teaches an external device, wherein the interstitial fluid glucose measuring device and external device both have wireless interfaces and are arranged to communicate wirelessly (See Johannessen subsection “Reader” page 887, Figure 3 caption on wireless mechanism). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide DiTraglia in view of Johannessen in view of Zion with an external device like taught by Johannessen to improve DiTraglia’s system by providing the ability to send and store measured calculation data of blood glucose levels (See Johannessen subsection “Reader” page 887). 
Claim 10 is rejected under 35 U.S.C 103 as being unpatentable over DiTraglia in view of Johannessen in view of Zion as applied in Claim 1, in view of Dalvi et al.  (US20160367173A1; hereinafter known as “Dalvi”).
	Regarding claim 10, DiTraglia in view of Johannessen in view of Zion teaches interstitial fluid measuring device further comprising a vacuum chamber as a reference for at least one of the first and second pressure sensors (See DiTraglia Figure 1) DiTraglia in view of Johannessen, and Dalvi is silent to a vacuum chamber. Dalvi teaches a physiological sensor used to predict an analyte level of a patient wherein the physiological sensor contains a vacuum chamber (See Dalvi [0046]). It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to provide DiTraglia in view of Johannessen, in view of Zion with a vacuum chamber like taught by Dalvi to provide DiTraglia’s device with a controlled amount of suction pressure to help achieve proper distribution of blood and or interstitial fluid (See Dalvi [0046]). 				  Response to Arguments 
Applicant’s arguments filed March 23, 2022 with respect to rejection(s) under 35 U.S.C 103 of claims 1-18 specifically regarding argument that DiTraglia’s in vivo device does not teach “an active solution comprising a lectin and a polysaccharide” have been fully considered but are not persuasive due to the rejection being made in combination with the Johannessen disclosing the use of ConA and dextran. Applicant’s argument concerning the argument that DiTraglia in view Johannessen in view of Krushinitskaya does not teach “which concentrations and molar ratios would be suitable” have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art that specifically teaches the ConA to dextran ratio is from 3:1 to 1:1, and the dextran has a molecular weight of 40 kDa or 70 kDa 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791